Exhibit 10.32

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease made and entered into this 30th day of November,
2003, by and between BRANDYWINE OPERATING PARTNERSHIP, L.P., hereinafter
referred to as “Landlord” and MEDQUIST INC., a New Jersey corporation,
hereinafter referred to as “Tenant”.

WHEREAS, Landlord leased certain premises consisting of approximately 29,973
rentable square feet of space located at the Building to be built at 1000
Bishops Gate Boulevard, Mt.  Laurel, New Jersey 08054 (“Building”), to Tenant
pursuant to that certain Lease dated June 17, 2003, as amended by the First
Amendment to Lease dated August 26, 2003, hereinafter collectively referred to
as “Lease,” the Premises being more particularly described therein; and

WHEREAS, Landlord and Tenant wish to amend the Lease as follows;

NOW, THEREFORE, in consideration of these present and the agreement of each
other, and intending to be legally bound hereby, Landlord and Tenant agree that
the Lease shall be and the same is hereby amended as follows:


1.             INCORPORATION OF RECITALS.  THE RECITALS SET FORTH ABOVE AND THE
LEASE REFERRED TO THEREIN ARE HEREBY INCORPORATED HEREIN BY REFERENCE AS IF SET
FORTH IN FULL IN THE BODY OF THIS AMENDMENT.  CAPITALIZED TERMS NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LEASE.


2.             ADDITIONAL PREMISES.

A.             THE LEASE IS HEREBY AMENDED TO PROVIDE THAT LANDLORD HEREBY
DEMISES AND LETS UNTO TENANT, AND TENANT HEREBY LEASES AND HIRES FROM LANDLORD,
THE REMAINDER OF THE SPACE ON THE SECOND FLOOR OF THE BUILDING CONTAINING
APPROXIMATELY 6,399 RENTABLE SQUARE FEET OF SPACE (THE “ADDITIONAL PREMISES”),
AS SHOWN ON EXHIBIT “A” AND MADE A PART HEREOF.  THE TERM OF THE LEASE FOR THE
ADDITIONAL PREMISES SHALL COMMENCE ON THE COMMENCEMENT DATE.  IT IS THE MUTUAL
INTENTION OF LANDLORD AND TENANT THAT THE ADDITIONAL PREMISES SHALL BE LEASED TO
AND OCCUPIED BY TENANT ON AND SUBJECT TO ALL OF THE TERMS, COVENANTS AND
CONDITIONS OF THE LEASE EXCEPT AS OTHERWISE EXPRESSLY PROVIDED TO THE CONTRARY
IN THIS AMENDMENT, AND TO THAT END LANDLORD AND TENANT HEREBY AGREE THAT
EFFECTIVE THE DATE HEREOF THE WORD “PREMISES”, AS DEFINED IN THE LEASE, SHALL
MEAN THE PREMISES AND THE ADDITIONAL PREMISES CONTAINING APPROXIMATELY 36,372. 
IN ACCORDANCE WITH THE LEASE, ON OR BEFORE SIXTY (60) DAYS OF THE COMMENCEMENT
DATE, LANDLORD’S ARCHITECT SHALL UTILIZE THE 1996 BOMA STANDARD TO DETERMINE
TENANT’S RENTABLE SQUARE FOOTAGE OF THE PREMISES, THE BUILDING, THE FIXED RENT
AND TENANT’S ALLOCATED SHARE.

B.             LANDLORD SHALL CONSTRUCT AND DO SUCH OTHER WORK TO THE ADDITIONAL
PREMISES IN SUBSTANTIAL CONFORMITY WITH THE PLANS AND OUTLINE SPECIFICATIONS OF
THE PLAN PREPARED BY CHARLES MATSINGER ASSOCIATES AND MUTUALLY AGREED UPON BY
LANDLORD AND TENANT (COLLECTIVELY, THE “TENANT’S WORK”).  LANDLORD SHALL BE
RESPONSIBLE FOR PAYMENT OF A COST OF $25.00 PER RENTABLE SQUARE FOOT OF TENANT’S
WORK FOR THE ADDITIONAL PREMISES.  IN ADDITION TO LANDLORD’S CONTRIBUTION FOR
TENANT’S WORK, LANDLORD SHALL PROVIDE AN ADDITIONAL ALLOWANCE UP TO


--------------------------------------------------------------------------------


$2.00 PER RENTABLE SQUARE FOOT OF THE ADDITIONAL PREMISES TO BE USED SOLELY BY
TENANT FOR MOVING EXPENSES (“MOVING ALLOWANCE”).  THE MOVING ALLOWANCE SHALL BE
PAID UPON RECEIPT OF PAID INVOICES EVIDENCING THE MOVING EXPENSE


3.             FIXED RENT.  TENANT SHALL PAY TO LANDLORD FIXED RENT FOR THE
ADDITIONAL PREMISES AS FOLLOWS:

TIME
PERIOD

 

PER
RSF

 

MONTHLY
INSTALLMENT

 

ANNUAL
FIXED RENT

 

 

 

 

 

 

 

 

 

Months 1-12

 

$

22.50

*

$

11,998.13

 

$

143,977.50

 

 

 

 

 

 

 

 

 

Months 13-24

 

$

23.00

*

$

12,264.75

 

$

147,177.00

 

 

 

 

 

 

 

 

 

Months 25-36

 

$

23.50

*

$

12,531.38

 

$

150,376.50

 

 

 

 

 

 

 

 

 

Months 37-48

 

$

24.00

*

$

12,798.00

 

$

153,576.00

 

 

 

 

 

 

 

 

 

Months 49-60

 

$

24.50

*

$

13,064.63

 

$

156,778.50

 

 

 

 

 

 

 

 

 

Months 61-72

 

$

25.00

*

$

13,331.25

 

$

159,975.00

 

 

 

 

 

 

 

 

 

Months 73-84

 

$

25.50

*

$

13,597.88

 

$

163,174.50

 

 

 

 

 

 

 

 

 

Months 85-96

 

$

26.00

*

$

13,864.50

 

$

166,374.00

 

 

 

 

 

 

 

 

 

Months 97-108

 

$

26.50

*

$

14,131.13

 

$

169,573.50

 

 

 

 

 

 

 

 

 

Months 109-120

 

$

27.00

*

$

14,397.75

 

$

172,773.00

 

 

--------------------------------------------------------------------------------

                * plus amounts pursuant to Articles 6 and 7 of the Lease.


4.             TENANT’S ALLOCATED SHARE.  TENANT’S ALLOCATED SHARE FOR THE
PREMISES AND THE ADDITIONAL PREMISES IS HEREBY AMENDED TO BE 66.13% (BASED UPON
THE ANTICIPATED 36,372 RENTABLE SQUARE FEET), SUBJECT TO ADJUSTMENT AS
AFORESAID.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2


--------------------------------------------------------------------------------



5.             BINDING EFFECT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE LEASE
REMAINS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.

 

LANDLORD:

 

 

BRANDY WINE OPERATING PARTNERSHIP, L.P.

WITNESS:

 

By:

Brandywine Realty Trust, its general partner 

 

 

 

 

 

 

 

 

 

 

By:

/s/ GEORGE D. JOHNSTONE

 

 

 

 

George D. Johnstone

 

 

 

Vice President — Asset Management

 

 

 

 

 

 

 

 

 

 

TENANT:

ATTEST:

 

MEDQUIST INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN M. SUENDER

 

 

 

 

John M. Suender

 

 

 

Executive Vice President

 

3


--------------------------------------------------------------------------------